Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the reply filed on 7/1/2021. Claims 7, 10 and 16 have been cancelled.  And Claim 25 is added as New.  Claims 1-6, 8, 9, 13, 14, 17 and 25 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/29/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8, 9, 13, 14, 17 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 11/29/2021 has been considered however, Lu (US 2010/0070766) and Foreign Documents 101075874, 1017729256 and 2001285620 do not contain any information that would change the status of the instant claim set. Lu teaches an authentication method where no security problem may be occurred even if the key stored in the server has been leaked, and subsequently the security may be ensured.   But this would not be able to read on the claims in this application. As a result the claims are still in condition for allowance.

A Final search was conducted on 7/11/2021, and the closest prior art fails to disclose, teach or even suggest “the security circuit being configured to, based on region information representing a region of a certain position of the image to which a tag used for image authentication is to be applied, generate the tag by using data of only a partial region of the image corresponding to the certain position, from among regions of an entire image, and the key, wherein the image transmitting device is configured to transmit the tag, generated to correspond to the image, to the external device with data of the image, and wherein the region information is provided by the external device at predetermined time intervals, and the certain position of the image represented by the region information changes each time interval of the predetermined time interval.”  The recited limitations of the instant application, regarding the use of position and time intervals to authenticate and image, recite a steps which are outside the conventional means of the image authentication.  As a result the claims are in condition for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439